Judgment reversed and a new trial ordered. Evidence of the conference between defendant and the Assistant District Attorney after defendant had been arraigned was improperly received (People v. Meyer, 11 N Y 2d 162).
Concur: Chief Judge Desmond and Judges Dye, Fuld, Van Voorhis, Scileppi and Bergan. Judge Burke dissents and votes to affirm upon the ground that the slight error does not warrant a reversal. The testimony given by Officer Finear was given when he was called as a witness for defendant and, therefore, properly admitted. The testimony elicited by the People from the Assistant District Attorney showing that defendant had requested an interview and had an interview with the Assistant District Attorney, at which defendant suggested a ‘ ‘ deal ’ ’, which suggestion was ignored, was not unduly prejudicial, as defendant’s retained counsel conceded on the record that the statement was “ neither an admission or confession ”. Defendant deliberately arranged the conference without consulting the court-appointed counsel who was supplanted by counsel of his own choice. Accordingly, the judgment of conviction should be affirmed (Code Crim. Pro., § 542).